Title: To Thomas Jefferson from Sebastian Bauman, 30 April 1802
From: Bauman, Sebastian
To: Jefferson, Thomas


            Sir,
              Post office new york April 30. 1802.
            I have the honor to acknowlidge your letter of the 26. inst, Covering one for Mr. Duport, which I delivered in Person to his son, Mr. Duport himself I Could not see, he being unwell. any thing Sir, which may require dispatch, or of a Confidential nature you have to pase through the Post Office here which I have the honor to hold, you may I hop Sir, Confide in my punctuality, and in whatever you may Command me, for it is & always has been my Sincer desire to do whatever is Enjoined on me with the strictest honor and entegrity.
            I am with great respect Sir, your most Obdt. & very humble Servt.
            S. Bauman
          